*As used in this document, references to “we” or “our” are to Credit Suisse AG, as Issuer. **To be determined on the Trade Date. 2 Selected Security Characteristics · The securities offer repayment of the principal amount at maturity. · The securities offer an uncapped leveraged return, if any, at maturity based on the performance of the Index from its Initial Level to its Final Level. · Any payment on the securities is subject to our ability to pay our obligations as they become due. · The Index allocates among the seven equity indices that make up the base index, and the S&P 2Y US Treasury Note Futures Index Excess Return. · The Index has exposure to the base index while also employing a mechanism that targets an annualized realized volatility of 5% by using a 20-day look back period to adjust its level of participation in the base index daily. The volatility targeting mechanism may result in the Index having an exposure to the base index between 0% and 150%. To the extent the allocation to the base index is below 100%, the remainder of the Underlying is allocated to the S&P 2-Year US Treasury Note Futures Index Excess Return. · The base index return, as a component of the Underlying, is calculated on an excess return basis and is reduced by 3-month USD LIBOR plus 40 basis points. The Underlying incorporates the daily deduction of a fee of 0.5% per annum and a daily notional cost of 0.02% applied to the effective change in notional exposures to its components, representing the notional cost of the daily rebalancing to adjust toward the target volatility. Payment at Maturity At maturity, you will be entitled to receive the principal amount plus a leveraged return on any increase in the level of the Index from its Initial Level to its Final Level. If held to maturity, you will be entitled to full repayment of the principal amount on the securities, even if the Index declines. Any payment on the securities is subject to our ability to pay our obligations as they become due. Hypothetical Redemption Amounts for each $1,000 Principal Amount of Securities* Hypothetical Underlying Return Hypothetical Return on the Securities* Hypothetical Redemption Amount per $1,000 Principal Amount* 80% 120.00% $2,200.00 70% 105.00% $2,050.00 60% 90.00% $1,900.00 50% 75.00% $1,750.00 40% 60.00% $1,600.00 30% 45.00% $1,450.00 20% 30.00% $1,300.00 10% 15.00% $1,150.00 0% 0.00% $1,000.00 -10% 0.00% $1,000.00 -20% 0.00% $1,000.00 -30% 0.00% $1,000.00 -40% 0.00% $1,000.00 -50% 0.00% $1,000.00 -60% 0.00% $1,000.00 -70% 0.00% $1,000.00 -80% 0.00% $1,000.00 *Reflects an Upside Participation Rate of 150% (the midpoint of the Upside Participation Rate range). The actual Upside Participation Rate will be determined on the Trade Date. The hypothetical returns and hypothetical payments on the securities apply only at Maturity. These hypotheticals do not reflect fees or expenses that would be associated with any sale in the secondary market. If these fees and expenses were included, the hypothetical returns and hypothetical payments would likely be lower. 3 Selected Risk Considerations Credit risk of the Issuer The value of the securities and the payment of any amount due on the securities are subject to the credit risk of Credit Suisse.
